DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aixala et al. (US 2018/0339335) and in view of Kaneko et al. (US 2010/0170595).
Considering claim 1, Aixala teaches metal particles for use in 3D printing for automotive, medical, aerospace, and electronic applications (Paragraphs 2, 8, and 10).  An embodiment is taught of particles (1) with a core (2) made of copper or a copper alloy covered with an external layer (3) with the core having a diameter of 4-120 microns (Paragraphs 70-72; Figure 2 – reproduced below) as well as a metallic layer (4) having a thickness of 5-250 nm (Paragraphs 75-77) optionally of Zr, Ni, etc. (Paragraph 78).

    PNG
    media_image1.png
    199
    269
    media_image1.png
    Greyscale

While not teaching a singular example of the instantly claimed metal powder this would have been obvious to one of ordinary skill in the art in view of the teachings of Aixala as this is considered a conventionally known powder of copper or copper alloy cores and a zirconium coating with overlapping diameter (i.e. D50 grain size) and coating thickness as that which is claimed and one would have had a reasonable expectation of success.  Further, the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 3, Aixala teaches where the Cu alloy may be a CuCrZr alloy (Paragraph 68), but does not teach the oxygen content of the powder.
In a related field of endeavor, Kaneko teaches a copper alloy material (abstract) used in electronic applications, etc. (Paragraph 2).  The copper alloy contains element X between 0.1-4% by mass of one or more of Cr, Ni, Fe, and Co as well as element Y between 0.01-3% of one or more of Zr, Ti, Si, and Hf (Paragraph 11).  Example 1-20 is disclosed as containing 0.35% Cr and 0.10% Zr (Table 1-1).  The alloy is taught to have superior electrical conductivity and strength (Paragraph 52).
As both Aixala and Kaneko teach CuCrZr alloys used in electronic applications they are considered analogous.  It would have been obvious to one of ordinary skill in 
Considering claim 4, Aixala teaches where the powder is melted in a layer-by-layer fashion to form an object (Paragraph 4) and where the Cu metal may be a CuCrZr alloy (Paragraph 68).  Kaneko teaches where the conductivity of the Cu alloy powder containing Cr and Zr is not less than 50% IACS (Paragraph 11).  See MPEP 2144.05.
Considering claim 5, Aixala teaches where the density of the deposited layers may be controlled by the mass percentage of copper and a fully dense material is disclosed (Paragraph 128; Figure 6).
Considering claims 7-8, Kaneko teaches where the copper alloy contains element X between 0.1-4% by mass of one or more of Cr, Ni, Fe, and Co as well as element Y between 0.01-3% of one or more of Zr, Ti, Si, and Hf (Paragraph 11).  Example 1-20 is disclosed as containing 0.35% Cr and 0.10% Zr (Table 1-1) which corresponds to about 0.425 at.% Cr, 0.069 at.% Zr, and balance Cr overlapping that which is claimed.  See MPEP 2144.05.
Considering claims 9-10, the recitations of “formed by…” are considered product-by-process limitations and are not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the metal powder.  See MPEP 2113.  Aixala teaches where the coating on .

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, filed 13 September 2021, with respect to 35 USC 112(a) rejections have been fully considered and are persuasive.  The rejection of claim 10 has been withdrawn.  Applicant has amended the claim to remove new matter.
Applicant's arguments filed 13 September 2021 have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that newly presented claim 11 is allowable over previously cited Aixala (remarks p.6 last paragraph – p.7 continuing paragraph).  The examiner agrees that claim 11 is allowable with the closed language limiting the claim to the recited core and single coating of the materials.
Applicant argues that claim 1 is patentable over Aixala as Aixala does not recognize where the coating does not, or does not easily, dissolve in copper (remarks p.7, 1st full paragraph) and several of the coating materials disclosed by Aixala In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  See MPEP 2145 (II).  Last, prior art is relevant for all that it discloses and therefore the disclosure of a copper powder with a zirconium core renders obvious the claimed metal powder.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784